FILED
                           NOT FOR PUBLICATION                              DEC 17 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50094

              Plaintiff - Appellee,              D.C. No. 2:01-cr-00720-DDP-1

  v.
                                                 MEMORANDUM *
WAI LEUNG CHU, aka Paul Chu,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                          Submitted December 10, 2010 **
                              Pasadena, California

Before: TROTT, WARDLAW, and IKUTA, Circuit Judges.

       Wai Leung Chu appeals from the district court’s order denying his motion

for an immediate supervised release revocation hearing. Chu is currently in prison

for crimes he committed in New Jersey while he was on supervised release


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
following the completion of his prison sentence for crimes he committed in the

Central District of California. Because the denial of Chu’s motion is not a final or

appealable collateral order, we lack jurisdiction over this appeal.

      The district court’s order is not “effectively unreviewable on appeal from a

final judgment.” Flanagan v. United States, 465 U.S. 259, 265 (1984) (citation and

internal quotation marks omitted). Because Chu challenges the delay before the

revocation hearing -- not the hearing itself -- postjudgment review “does not cause

or compound the deprivation already suffered.” United States v. MacDonald, 435

U.S. 850, 861 (1978) (denial of constitutional speedy trial motion is not

immediately appealable); see also United States v. Mehrmanesh, 652 F.2d 766,

769-70 (9th Cir. 1981) (denial of motion to dismiss under Speedy Trial Act is not

immediately appealable). Collateral orders involve “‘an asserted right the legal

and practical value of which would be destroyed if it were not vindicated before

trial.’” Midland Asphalt Corp. v. United States, 489 U.S. 794, 799 (1989) (quoting

MacDonald, 435 U.S. at 860). The district court’s order does not. For these

reasons, this appeal is

      DISMISSED.




                                           2